IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44661

STATE OF IDAHO,                                 )     2017 Unpublished Opinion No. 572
                                                )
       Plaintiff-Respondent,                    )     Filed: September 5, 2017
                                                )
v.                                              )     Karel A. Lehrman, Clerk
                                                )
JERIME AUSTIN BALDWIN,                          )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of three years, for sexual abuse of a child under the age of
       sixteen years, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jerime Austin Baldwin pled guilty to one count of sexual abuse of a child under the age
of sixteen years, Idaho Code § 18-1506(1)(b). The district court imposed a unified sentence of
fifteen years, with a minimum period of confinement of three years. The district court retained
jurisdiction, and Baldwin was sent to participate in the rider program.
       After Baldwin completed his rider, the district court relinquished jurisdiction. Baldwin
appeals, contending that his sentence is excessive.



                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Baldwin’s judgment of conviction and sentence are affirmed.




                                                   2